EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert E. Kent on 9/14/2021.

The application has been amended as follows: 
The claims have been amended as follows:
3. (Currently Amended) The frame as claimed in claim [[2]] 1, wherein the antenna holder has a third excitation surface perpendicular to the first excitation surface and the second excitation surface, the antenna holder further comprising: 
a first slot spanning within the first excitation surface and the third excitation surface, the first slot having an end at the feeding edge, wherein the first slot is to transceive signals in 2.4 Giga Hertz frequency band; and
a second slot spanning within the second excitation surface between the feeding edge and an edge of the antenna holder opposite to the feeding edge, wherein the second slot is to transceive signals in 5 Giga Hertz frequency band.
5. (Currently Amended) The frame as claimed in claim [[2]] 1, wherein the antenna comprises a monopole radiator extending in a direction away from the second excitation surface, wherein the monopole radiator is to transceive signals in 5 Giga Hertz frequency band.
6. (Currently Amended) The frame as claimed in claim [[2]] 1, wherein the antenna holder has a third excitation surface perpendicular to the first excitation surface and the second excitation surface and a fourth excitation surface opposite to the second excitation surface, wherein the antenna holder further comprises:

a second slot spanning within the second excitation surface between the feeding edge and an edge of the antenna holder opposite to the feeding edge, wherein the second slot is to transceive signals in 5 Giga Hertz frequency band.
7. (Currently Amended) The frame as claimed in claim [[2]] 1, wherein the antenna holder comprises:
a monopole radiator spanning within the first excitation surface, wherein the monopole radiator is to transceive signals in 2.4 Giga Hertz frequency band; and
a first slot spanning within the second excitation surface between the feeding edge and an edge of the antenna holder opposite to the feeding edge, wherein the first slot is to transceive signals in 5 Giga Hertz frequency band.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845